DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
	
Response to Amendment

3.	Amendment filed on 06/15/2021 has been entered. Claims 32-49 have been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. Claims 1-23 have been cancelled. Claims 24-49 are now pending in the application.

Response to Arguments

4.	Applicant's arguments filed 06/15/2021 have been fully considered and acknowledged but are moot in view of the new grounds of rejection.
	Applicant argues that “[t]he combination of ‘164 and AAPA therefore provides no logical basis for the double patenting rejection. ...AAPA pertains to flexible circuits only, and neither AAPA ...suggests the feature of “a micro electro mechanical device that is built within a second set of the plurality of layers, with the plurality of layers comprising In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis a flexible circuit, as taught by AAPA because flex circuit technology allows the flex circuit board to flex or conform to a shape during use as taught by AAPA (specification, page 1).

Drawings

5.1.	The Drawings (FIG. 5A) amendments, filed on 04/08/2021 are considered and acknowledged. The Drawings amendments are approved.

5.2.	The drawings are objected to under 37 CFR 1.83(a) because the following reference characters (20b and 20b’) in figure 3A improperly pointed to the same element.
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more discrete devices” must be shown or the features canceled from the claims 26 and 49.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.1.	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Langereis et al. (US 2008/0280112) hereinafter Langereis in view of Admitted by Applicant Prior Art (Admission), hereinafter AAPA.

Regarding claim 24: Langereis discloses a circuit comprises: a plurality of layers of one or more flexible materials (layers 1-16, (S), fig. 9), with the plurality of layers adhered together [0126], and with at least a first set of the plurality of layers (layers 14 and 15, fig. 9) having patterned electrical conductors (535 and 521) (that are configured to receive other elements that are used to form electrical interconnects intended use; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
Langereis is silent with respect to a flexible circuit.
AAPA discloses in the “Background of the invention” section (specification, page 1), before the effective filing date of the claimed invention, that it was old and well known to use a flexible circuit comprises flexible materials.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis a flexible circuit, as taught by AAPA because flex circuit technology allows the flex circuit board to flex or conform to a shape during use as taught by AAPA (specification, 
page 1).

Regarding claim 25, Langereis further discloses that some of the layers of the second set further have a second set of conductive layers on the some of the layers of the second set figs. 5-15 and [0126].

Regarding claim 26, Langereis further discloses that the interconnects (shown in fig. 15) are configured to receive one or more discrete devices (1170, 1180) into the flexible circuit [0133].

Regarding claim 27, Langereis further discloses that the micro electro mechanical device is an accelerometer device (MEMS accelerometer [0127], fig. 9).

6.2.	 Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Langereis in view of AAPA, as applied to claim 27 above, and further in view of Holm-Kennedy et al. (US 4951510) hereinafter Holm-Kennedy.

Regarding claim 28: Langereis, as modified by the teaching of AAPA, discloses the flexible circuit having all of the claimed features as discussed above with respect to 
fig. 9); and a cantilever beam (Abstract, [0108]). It doesn’t explicitly teach the accelerometer comprising a first layer of the second set of layers supporting a first electrode and at second layer of the second set layers supporting a second electrode; and a cantilever beam having a portion disposed in alignment between the first and second electrodes, with the cantilever beam having a metal conductor supported on portions of the cantilever beam. 
Holm-Kennedy teaches 1-5 the accelerometer (Abstract) comprising the main body has a compartment (143, shown in fig. 5, col. 10:50-59) through layers set (144, 146, 148, 155, 157, 160), a first layer (substrate 144, 161 has at least one layer) of the set of layers supporting a first electrode (146, 148) and at second layer (substrate 160 has at least one layer) of the set layers supporting a second electrode (155, 157); and with the accelerometer further comprising: a cantilever beam (138,153, 158) having a portion disposed in alignment between the first and second electrodes, with the cantilever beam having a metal conductor (153, 158) supported on portions of the cantilever beam.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis and AAPA the accelerometer comprising a first layer of the second set of layers supporting a first electrode and at second layer of the second set layers supporting a second electrode; and a cantilever beam having a portion disposed in alignment between the first and second electrodes, with the cantilever beam having a metal conductor supported on portions of the cantilever beam, as taught by Holm-Kennedy in order to increase sensitivity of the sensor or to render the sensor sensitive to acceleration and forces such as those arising from gravity, and magnetic and electric fields, as taught by Holm-Kennedy (c. 4:18-31).

Regarding claim 29: Langereis, as modified by the teaching of AAPA and 
Holm-Kennedy, discloses the flexible circuit having all of the claimed features as discussed above with respect to claim 28 wherein at least some of the first group of the second set of layers has the cantilever beam (Langereis and Holm-Kennedy) integrally 
Holm-Kennedy teaches 1-5 the accelerometer (Abstract) comprising cantilever beam (138,153, 158) being movable within the compartment (shown in fig. 5, col. 10:50-59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis and AAPA the cantilever beam being movable within the compartment, as taught by Holm-Kennedy in order to increase sensitivity of the sensor or to render the sensor sensitive to acceleration and forces such as those arising from gravity, and magnetic and electric fields, as taught by Holm-Kennedy (col. 4:18-31).

Regarding claim 30: Langereis, as modified by the teaching of AAPA, discloses the flexible circuit having all of the claimed features as discussed above with respect to claim 27 wherein the micro-accelerometer device. It doesn’t explicitly teach the micro-accelerometer sensor element having a beam element that is either a cantilever beam or a torsional beam or a beam that has a central portion and four portions that suspend the central portion over within the compartment.
Holm-Kennedy teaches 1-5 the accelerometer (Abstract) comprising cantilever beam (138,153, 158) being movable within the compartment (shown in fig. 5, col. 10:50-59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis and AAPA the micro-accelerometer sensor element having a beam element that is either a cantilever beam or a torsional beam or a beam that has a central portion and four portions that suspend the central portion over within the compartment, as taught by Holm-Kennedy in order to increase sensitivity of the sensor or to render the sensor sensitive to acceleration and forces such as those arising from gravity, and magnetic and electric fields, as taught by Holm-Kennedy (col. 4:18-31).



Regarding claim 31: Langereis, as modified by the teaching of AAPA and Holm-Kennedy, discloses the flexible circuit having all of the claimed features as discussed above with respect to claim 30, wherein the micro-accelerometer sensor element, further comprises: a first electrode (146,148, Holm-Kennedy) supported by a first one of the layers (substrate 161, 144 has at least one layer) of the second set of layers; a second electrode (155, 157) supported by a second one of the layers of the second set of layers ((substrate 160 has at least one layer); a third electrode (153, 158) supported one a surface of the beam element (138), with the beam element disposed in a region between the first and second electrodes. It doesn’t explicitly teach a capacitance measurement circuit having a first pair of inputs coupled to the first electrode and the third electrode and a second pair of inputs coupled to the second electrode and the third electrode; and a controller that converts measured capacitance from the capacitance measurement circuit into a measure of acceleration.
McBrien teaches a capacitance measurement circuit (shown in fig. 2) having a first pair of inputs (Vt-V1) coupled to the first electrode (11) and the third electrode (18) and a second pair of inputs (Va-V1, shown in fig. 1) coupled to the second electrode (12) and the third electrode (18); and a controller (shown in fig. 2) that converts measured capacitance from the capacitance measurement circuit into a measure of acceleration (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Langereis, AAPA and Holm-Kennedy a capacitance measurement circuit having a first pair of inputs coupled to the first electrode and the third electrode and a second pair of inputs coupled to the second electrode and the third electrode; and a controller that converts measured capacitance from the capacitance measurement circuit into a measure of acceleration, as taught by McBrien in order to develop the accelerometer arrangement .

Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 24-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,512,164 (hereinafter P164) and in view of Admitted by Applicant Prior Art (Admission), hereinafter AAPA.

Regarding claim 24: Both claim 1 of P164 and claim 24 of the instant application are directed to a circuit (11, 20) comprises: a plurality of layers (20a-20g) of one or more materials, with the plurality of layers adhered together, and with at least a first set of the 
Except claim 24 of instant application discloses “circuit” and claim 1 of P164 teaches “circuit substrate”. However these limitations in claim 1 of P164 still reads on claim 24 of instant application. 
Except claim 24 of instant application discloses “and a micro electro mechanical device built within a second set of the plurality of layers” and claim 1 of P164 teaches “a micro electro mechanical device disposed within the circuit substrate, and integrally formed from a second set of the plurality of layers”. However these limitations in claim 1 of P164 still reads on claim 24 of instant application. 
The claim 1 of P164 doesn’t teach a flexible circuit comprises flexible materials; with the plurality of layers comprising the flexible circuit.
AAPA discloses in the “Background of the invention” section (specification, page 1), before the effective filing date of the claimed invention, that it was old and well known to use a flexible circuit comprises flexible materials.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify claim 1 of the patent P164 by a flexible circuit comprises flexible materials; with the plurality of layers comprising the flexible circuit, as taught by AAPA, because flex circuit technology allows the flex circuit board to flex or conform to a shape during use, as taught by AAPA (specification, 
page 1).
Although the claim 1 of P164 doesn’t teach patterned electrical conductors that are configured to receive other elements that are used to form electrical interconnects which is intended use, however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).


Claims of instant application

Claims of P164
24.    A flexible circuit comprises: a plurality of layers of one or more flexible materials, with the plurality of layers adhered together, and with at least a first set of the plurality of layers having patterned electrical conductors that are configured to receive other elements that are used to form electrical interconnects; and a micro electro mechanical device that is built within a second set of the plurality of layers, with the plurality of layers comprising the flexible circuit.
2. The circuit substrate of claim 1 wherein at least some of the plurality of layers of the material are layers comprising one or more of a rigid or a semi-rigid or a flexible material, which layers are adhered by being laminated.

3. The circuit substrate of claim 1 wherein at least some of the plurality of layers of the material are layers comprising a flexible material to provide the circuit substrate as a flex-circuit substrate.
25.   The flexible circuit of claim 24 wherein some of the layers of the second set further have having a second set of conductive layers on the some of the layers of the second set thereon.
4. The circuit substrate of claim 1 wherein the patterned electrical conductors are on at least some of the layers of the second set of the plurality of layers.
26.    The flexible circuit of claim 24 wherein the interconnects are configured to receive one or more discrete devices into the flexible circuit.

3. The circuit substrate of claim 1 wherein at least some of the plurality of layers of the material are layers comprising a flexible material to provide the circuit substrate as a flex-circuit substrate.
27.   The flexible circuit of claim 24 wherein the micro electro mechanical device is an accelerometer device.

7. The circuit substrate of claim 1 wherein the second set of layers of the plurality of layers comprise a flexible material, and the device is a micro-accelerometer sensor element.

5. The circuit substrate of claim 1 wherein at least some of the second set of layers of the plurality of layers have a compartment and at least some other layers of the second set of layers of the plurality of layers each have a metal conductor supported on portions of the some other layers. 

6. The circuit substrate of claim 3 wherein at least some of the second set of layers of the plurality of layers of the flexible material have a compartment and at least one of the layers of the second set of the plurality of layers has a member integrally formed from the one layer, with the member being movable within the compartment. 
29.    The flexible circuit of claim 28 wherein at least some of the first group of the second set of layers has the cantilever beam integrally formed from one of the second set of layers, with the cantilever beam being movable within the compartment.

8. The circuit substrate of claim 7 wherein the micro-accelerometer sensor element further comprises: a first electrode supported on a first layer of the second set of layers of the plurality of layers; a first spacer layer having a first compartment, the first spacer layer provided from a second layer of the second set of layers of the plurality of layers; a cantilever beam provided from a third layer of the second set of layers of the plurality of layers, the cantilever beam carrying a cantilever beam electrode; a second spacer layer having a second compartment, the second spacer 

Claim 8


Regarding Claims 25-31 - the aforementioned claims also are rejected based on their dependent status from Claim 24.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848